Exhibit 10.4

NMT MEDICAL, INC.

Restricted Stock Agreement

 

Name of Recipient:  

 

  Number of shares of restricted common stock awarded:  

 

  Grant Date:  

 

 

NMT Medical, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
Amended and Restated 2007 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement. Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

NMT MEDICAL, INC.

By:  

 

Name:   Title:  

Accepted and Agreed:

 

 

[insert name of recipient]



--------------------------------------------------------------------------------

NMT MEDICAL, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment] services rendered and to be rendered by the Recipient to the
Company.

(b) As promptly as practicable following the Grant Date, the Company shall issue
one or more certificates in the name of the Recipient for the Restricted Shares.
Such certificate(s) shall initially be held on behalf of the Recipient by the
Secretary of the Company. Following the vesting of any Restricted Shares
pursuant to Section 2 below, the Secretary shall, if requested by the Recipient,
deliver to the Recipient a certificate representing the vested Restricted
Shares. The Recipient agrees that the Restricted Shares shall be subject to the
forfeiture provisions set forth in Section 3 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting. Unless otherwise provided in this Agreement or the Plan, the
Restricted Shares shall vest in accordance with the following vesting schedule:
            % of the total number of Restricted Shares shall vest on the
            anniversary of the Grant Date and             % of the total number
of Restricted Shares shall vest at the end of each successive             period
following the             anniversary of the Grant Date, through and including
the             anniversary of the Grant Date. Any fractional number of
Restricted Shares resulting from the application of the foregoing percentages
shall be rounded down to the nearest whole number of Restricted Shares.

3. Forfeiture of Unvested Restricted Shares Upon [Employment] Termination.

In the event that the Recipient ceases to be [employed by] [a director of] the
Company for any reason or no reason, with or without cause, all of the
Restricted Shares that are unvested as of the time of such [employment]
termination shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Recipient, effective as of such
termination [of employment]. The Recipient hereby authorizes the Company to take
any actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Recipient shall promptly execute and deliver the
same to the Company. The Recipient shall have no further rights with respect to
any Restricted Shares that are so forfeited. [If the Recipient is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer to employment with such
subsidiary.]



--------------------------------------------------------------------------------

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Joint Compensation and
Options Committee (collectively, “Approved Relatives”) or to a trust established
solely for the benefit of the Recipient and/or Approved Relatives, provided that
such Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

5. Restrictive Legends.

All certificates representing Restricted Shares shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under applicable law:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Stockholder.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a stockholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
stockholders.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.



--------------------------------------------------------------------------------

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible obtaining the advice of the Recipient’s own tax advisors
with respect to the acquisition of the Restricted Shares and the Recipient is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Shares. The Recipient understands that the Recipient (and not
the Company) shall be responsible for the Recipient’s tax liability that may
arise in connection with the acquisition, vesting and/or disposition of the
Restricted Shares. The Recipient acknowledges that he or she has been informed
of the availability of making an election under Section 83(b) of the Internal
Revenue Code, as amended, with respect to the issuance of the Restricted Shares
and that the Recipient has decided not to file a Section 83(b) election.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
making a cash payment to the Company on the date of vesting of the Restricted
Shares, in the amount of the Company’s withholding obligation in connection with
the vesting of such Restricted Shares.

9. Miscellaneous.

(a) Authority of Joint Compensation and Options Committee. In making any
decisions or taking any actions with respect to the matters covered by this
Agreement, the Joint Compensation and Options Committee shall have all of the
authority and discretion, and shall be subject to all of the protections,
provided for in the Plan. All decisions and actions by the Joint Compensation
and Options Committee with respect to this Agreement shall be made in the Joint
Compensation and Options Committee’s discretion and shall be final and binding
on the Recipient.

(b) No Right to Continued [Employment] [Service as a Director]. The Recipient
acknowledges and agrees that, notwithstanding the fact that the vesting of the
Restricted Shares is contingent upon his or her continued [employment by]
[service as a director of] the Company, this Agreement does not constitute an
express or implied promise of continued [employment] [service] or confer upon
the Recipient any rights with respect to continued [employment by] [service
with] the Company.



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.